DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  line 5 of claim 20 recites “receivie” which should be –receive--.  Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-38 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-68 of US Patent No.10,979,982. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-68 of US Patent No. 10,979,982 encompasses the limitations of claims 1-38 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claims 1, 11, 20, and 30 of the present application are same scope, same function and same results as claims 1-68 of the US Patent No. 10,979,982. In addition, even though the claims of present application 
In addition, the independent claims 1, 11, 20, and 30 of the present application is the same invention as the independent claims 1, 10, 16, 25, 35, 45, 52, and 62 of the US Patent No. 10,979,982. The subject matter in the instant application is fully disclosed in the US Patent No. 10,979,982  and is covered by the US Patent No. 10,979,982 since the US Patent No. 10,979,982 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently. 
 	For example;
Instant Application
U.S. Patent No. 10,979,982, Application No. 16/895,879
   1. A method comprising: 
   receiving, by a wireless device, a control message indicating an activation of channel state information (CSI) reporting; 
   determining a transmission power for a transmission of at least one CSI report, wherein the transmission power is based on: at least one uplink power control parameter; and 

   transmitting, via an uplink channel and based on the transmission power, the at least one CSI report.  

   receiving, by a wireless device, a control message indicating an activation of semi- persistent channel state information (SP CSI) reporting;  
   determining a transmission power for a transmission of at least one SP CSI report, wherein the transmission power is based on: at least one uplink power control parameter; and 

   transmitting, via an uplink channel and based on the transmission power, the at least one SP CSI report.  

 based on the activation of CSI reporting, changing a first value to a second value for a second uplink power control parameter associated with the transmission power, wherein the at least one value comprises the second value.  
4. The method of claim 1, further comprising: changing the at least one value to a second value; and determining a second transmission power for an uplink data transmission, wherein the second transmission power is based on: at least one second uplink power control parameter for the uplink data transmission; and the second value.
3. The method of claim 1, further comprising: after the transmitting the at least one CSI report, changing the at least one value to a different value; and determining a second transmission power for an uplink data transmission, wherein the second transmission power 


5. The method of claim 1, further comprising: changing the at least one value to a second value; and determining a second transmission power for a second transmission of at least one second SP CSI report, wherein the second transmission power is based on: the at least one uplink power control parameter; and the second value.

5. The method of claim 1, further comprising: after the transmitting the at least one CSI report, changing the at least one value to a second value; 
    receiving a second control message indicating a deactivation of CSI reporting; and changing, based on 



7. The method of claim 1, further comprising: scheduling, after receiving a second control message indicating a deactivation of SP CSI reporting, a second transmission of uplink information; determining, based on the at least one value being changed to a different value, a second transmission power for the second transmission; and transmitting, based on the second transmission power, the uplink information.
7. The method of claim 1, further comprising: receiving a radio network temporary identifier associated with CSI reporting, wherein the activation is based on the radio network temporary identifier and downlink control information of the control message.  
8. The method of claim 1, further comprising: receiving a radio network temporary identifier associated with SP CSI reporting, wherein the activation is based on the radio network temporary 

10. The method of claim 1, further comprising receiving, from a base station, at least one message comprising the at least one uplink power control parameter, wherein the at least one value comprises at least one of: a correction value; an accumulated value; or a value associated with accumulation of a transmit power control (TPC) command.
9. The method of claim 1, further comprising determining the at least one value by performing at least one of: changing at least one previous value to the at least one value; setting the at least one value; initializing the at least one previous value to the at least one value; resetting the at least one previous value to the at least one 



1. A method comprising: receiving, by a wireless device, a control message indicating an activation of semi-persistent channel state information (SP CSI) reporting;
11. A method comprising: 
    receiving, by a wireless device, at least one control message comprising at least one of: a first indication associated with an activation of channel state information (CSI) reporting; or a second indication associated with a deactivation of CSI reporting; determining, based on at least one of the first indication or the second indication, at least one value 



   determining, based on the at least one value, a transmission power for a transmission of uplink information; and transmitting, via an uplink channel and based on the transmission power, the uplink information.  

   receiving, by a wireless device from a base station, at least one control message comprising at least one of: a first indication associated with an activation of semi-persistent channel state information (SP CSI) reporting; or a second indication associated with a deactivation of SP CSI reporting; determining, based on at least one of the first indication or the second indication, at least one value 
   determining, based on the at least one value, a transmission power for a transmission of uplink information; and transmitting, via an uplink channel and based on the transmission power, the uplink information.

4. The method of claim 1, further comprising: changing the at least one value to a second value; and determining a second transmission power for an uplink data transmission, wherein the second transmission power is based on: at least one second uplink power control parameter for the uplink data transmission; and the second value.
13. The method of claim 11, wherein the uplink information comprises at 


13. The method of claim 11, wherein the at least one control message comprises a first field indicating a logical channel identifier that indicates whether the control message is used to activate SP CSI reporting or deactivate SP CSI reporting, and wherein the at least one control message comprises a second field indicating whether the at least one control message indicates the activation of SP CSI reporting.
15. The method of claim 11, further comprising: receiving a radio network temporary identifier associated with CSI reporting, and wherein the activation of CSI reporting or the deactivation of CSI reporting is based on the radio network temporary identifier and downlink control 


15. The method of claim 11, wherein determining the at least one value comprises at least one of: setting, based on the first indication, the at least one value to a first value, or setting, based on the second indication, the at least one value to a second value.
17. The method of claim 11, wherein the at least one value comprises at least one of: a correction value; an accumulated value; or a value associated with accumulation of a transmit power control (TPC) command.  
16. The method of claim 11, wherein the at least one value comprises at least one of: a correction value; an accumulated value; or a value associated with accumulation of a transmit power control (TPC) command.
18. The method of claim 11, wherein the determining the at least one value comprises at least one of: changing at least one previous value to the at least 



11. A method comprising: receiving, by a wireless device from a base station, at least one control message comprising at least one of: a first indication associated with an activation of semi-persistent channel state information (SP CSI) reporting….
20. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receivie a control message indicating an activation of channel state information (CSI) reporting; determine a transmission power for a transmission of at least one CSI report, wherein the transmission power is based on: at least one uplink power control parameter; and at least one value associated with the activation of CSI reporting; and transmit, via an uplink channel and based on the transmission power, the at least one CSI report.  




22. The wireless device of claim 18, wherein the instructions, when executed by the one or more processors, cause the wireless device to: change the at least one value to a second value; and determine a second transmission power for a second transmission of at least one second SP CSI report, wherein the second transmission power is based on: the at least one uplink power control parameter; and the second value.
23. The wireless device of claim 20, wherein the instructions, when executed by the one or more processors, cause the wireless device to: after transmitting the at least one 



23. The wireless device of claim 18, wherein the instructions, when executed by the one or more processors, cause the wireless device to: change the at least one value to a second value; receive a second control message indicating a deactivation of SP CSI reporting; and change, based on receiving the second control message, the second value to a different value.
25. The wireless device of claim 20, wherein the instructions, when 





27. The wireless device of claim 18, wherein the instructions, when executed by the one or more processors, cause the wireless device to receive, from a base station, at least one message comprising the at least one uplink power control parameter, wherein the at least one value comprises at least one of: a correction value; an accumulated value; or a value associated with accumulation of a transmit power control (TPC) command.
28. The wireless device of claim 20, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the at least one value by performing at least one of: changing at least one previous value to the at least 



18. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive a control message indicating an activation of semi-persistent channel state information (SP CSI) reporting….
30. A wireless device comprising: one or more processors; and memory storing instructions that, when executed 
   receive at least one control message comprising at least one of: a first indication associated with an activation of channel state information (CSI) reporting; or a second indication associated with a deactivation of CSI reporting; 


   determine, based on at least one of the first indication or the second indication, at least one value associated with at least one of: the activation or the deactivation; determine, based on the at least one value, a transmission power for a transmission of uplink information; and transmit, via an uplink channel and based on the transmission power, the uplink information.  

   receive, from a base station, at least one control message comprising at least one of: a first indication associated with an activation of semi-persistent channel state information (SP CSI) reporting; or a second indication associated with a deactivation of SP CSI reporting; 
   determine, based on at least one of the first indication or the second indication, at least one value associated with at least one of: the activation or the deactivation; determine, based on the at least one value, a transmission power for a transmission of uplink information; and transmit, via an uplink channel and based on the transmission power, the uplink information.

4. The method of claim 1, further comprising: changing the at least one value to a second value; and determining a second transmission power for an uplink data transmission, wherein the second transmission power is based on: at least one second uplink power control parameter for the uplink data transmission; and the second value.
32. The wireless device of claim 30, wherein the uplink information comprises at least one of: at least one CSI report; or uplink shared channel data.  
29. The wireless device of claim 28, wherein the uplink information comprises at least one of: at least one SP CSI report; or uplink shared channel data.
33. The wireless device of claim 30, wherein the at least one control message comprises a first field indicating a logical channel identifier that indicates whether the control 


31. The wireless device of claim 28, wherein the instructions, when executed by the one or more processors, cause the wireless device to: receive a radio network temporary identifier associated with SP CSI reporting, and wherein the activation of SP CSI reporting or the deactivation of SP CSI reporting is based on the radio network temporary identifier and downlink control information of the at least one control message.
35. The wireless device of claim 30, wherein the instructions, when executed by the one or more 


33. The wireless device of claim 28, wherein the at least one value comprises at least one of: a correction value; an accumulated value; or a value associated with accumulation of a transmit power control (TPC) command.
37. The wireless device of claim 30, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the at least one value by performing at least one of: changing at least one previous value to the at least 



28. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a base station, at least one control message comprising at least one of: a first indication associated with an activation of semi-persistent channel state information (SP CSI) reporting….

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.